BILL OF COSTS
                               THIRTEENTH COURT OF APPEALS
                                CORPUS CHRISTI - EDINBURG
                                    No. 13-14-00518-CV
                                    Charlie O. Burnett, III
                                              v.
                                        DRO IP, Ltd.
     (No. 2014-CCV-60675-5 IN COUNTY COURT AT LAW NO. 5 OF NUECES COUNTY)
TYPE OF FEE                                        CHARGES           PAID      BY
FILING                                               $10.00         E-PAID     APE
FILING                                               $10.00         E-PAID     ANT
SUPREME COURT CHAPTER 51 FEE                         $50.00          PAID      ANT
FILING                                              $100.00          PAID      ANT
INDIGENT                                             $25.00          PAID      ANT
CLERK'S RECORD                                      $142.00        UNKNOWN     ANT
STATEWIDE EFILING FEE                                $20.00          PAID      ANT


  Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: 0.00


     Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness my hand
                                              and the Seal of the COURT OF APPEALS for
                                              the Thirteenth District of Texas, this January
                                              16, 2015.




                                              Dorian E. Ramirez, Clerk